DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/1/2021 has been entered.  Claims 1-10 are pending in the application.  The amendments to the claims, drawings, and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 9/1/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please add the following paragraph before the first paragraph of page 1 of the Specification:
Cross-Reference to Related Applications
This application is a U.S. national stage application under 35 USC 371 of International Patent Application No. PCT/EP2018/062816, filed 5/16/2018, which claims priority to German Patent Application No. DE10 2017 110 607.3, filed 5/16/2017, the entire contents of each of which are incorporated herein by reference.

Claim 3 (currently amended): The peritoneal dialysis machine in accordance with claim 1, characterized in that the control unit is configured such that, on the recognition of the disturbance in the drainage of the dialysis fluid from the patient, a volume is conveyed in a direction of the patient.

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the peritoneal dialysis machine as claimed, specifically including that the control unit is configured to carry out a comparison between a time progression curve of the inflow rate and/or of the drainage rate determined by the measurement apparatus during the inflow phase and/or the drainage phase and a corresponding reference curve and to recognize on a basis of the comparison a disturbance in inflow and/or drainage of the dialysis fluid to and from the patient. 
The closest prior art is Burbank et al. (US 2015/0005699 A1) and Nemoto (WO 2007/114447). 
Burbank discloses a peritoneal dialysis machine (see Fig. 17A-T) for carrying out of a peritoneal dialysis treatment having recurring cycles (see 
Nemoto discloses a pumping device characterized in that the control unit is configured to carry out a comparison between a time progression curve of the inflow pressure determined by the measurement apparatus during an inflow phase and a corresponding reference curve and to recognize on a basis of the comparison a disturbance in the inflow of the fluid to and from the patient (see par. [(0049]-[0050] of translated Nemoto); however, Nemoto fails to disclose a peritoneal dialysis machine, dialysis fluid, and that the control unit is configured to carry out a comparison between a time progression curve of the inflow rate and/or of the drainage rate determined by the measurement apparatus during the inflow phase and/or 
Dependent claims 2-10 are allowed by virtue of their dependency on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783